14-4754
    Yang v. Lynch
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A205 226 268
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    12th day of May, two thousand sixteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    JIANAN YANG,
             Petitioner,

                    v.                                               14-4754
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Lee Ratner, Law Offices of Michael
                                         Brown, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Cindy S.
                                         Ferrier, Assistant Director;
                                         Kimberly A. Burdge, Trial Attorney,
                                 Office of Immigration Litigation,
                                 United States Department of Justice,
                                 Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Jianan Yang, a native and citizen of the

People’s Republic of China, seeks review of a December 17, 2014,

decision of the BIA affirming a September 10, 2013, decision

of an Immigration Judge (“IJ”) denying Yang’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).         In re Jianan Yang, No. A205 226 268

(B.I.A. Dec. 17, 2014), aff’g No. A205 226 268 (Immig. Ct. N.Y.

City Sept. 10, 2013).       We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).         The applicable standards of review

are well established.        8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                     2
     The agency may base a credibility finding on an asylum

applicant’s      demeanor     and     inconsistencies      between      his

statements and other evidence, “without regard to whether” they

go   “to   the   heart   of   the    applicant’s    claim.”     8   U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

163-64 (2d Cir. 2008) (per curiam).          “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”           Xiu Xia Lin, 534 F.3d

at 167.

     Here, substantial evidence supports the IJ’s adverse

credibility      determination.        The   IJ   reasonably   relied   on

inconsistencies among Yang’s testimony, asylum application,

and documentary evidence.           For instance, Yang testified that

he was one of five people arrested when police officers came

to his church in China, and that four others escaped.           However,

his asylum application stated that all nine people at the church

were arrested.       Yang’s explanation that he forgot and was

telling the truth would not compel a reasonable fact-finder to

credit his testimony, as it does not explain the discrepancy.

See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).
                                      3
       Yang also stated that he had no visitors while he was in

custody, but a letter he submitted from a friend contradicts

that claim.        Yang’s explanation that the friend may have

visited Yang while he was recuperating at home is not compelling

because the letter clearly states that the author witnessed Yang

in police custody.       See id.   Further, although Yang testified

that he was unfamiliar with the Methodist church, a letter from

his mother stated that he attended a Methodist church in the

United States.

       The IJ also found that Yang appeared to testify from a

memorized script.         This is a demeanor finding, which is

“paradigmatically the sort of evidence that a fact-finder is

best positioned to evaluate.”       Li Zu Guan v. INS, 453 F.3d 129,

140 (2d Cir. 2006).      The record supports this finding, as Yang’s

only    instance    of   nonresponsive   testimony   during   direct

examination occurred when the IJ interrupted to ask a question

about Yang’s passport, and Yang suddenly became hesitant and

vague on cross-examination.        The demeanor finding is further

bolstered by the inconsistencies discussed above.        See Li Hua

Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).


                                    4
    Yang argues that the credibility finding was unreasonable

because it is not logical for an applicant to memorize testimony

inconsistent with his application.    This argument is without

merit, as the IJ clearly found that Yang’s testimony on direct

examination was seemingly memorized, while his testimony on

cross-examination contained the important inconsistencies.

    Finally, the IJ reasonably relied on Yang’s failure to

provide certain corroborating evidence to bolster her finding

that Yang was not credible.    Biao Yang v. Gonzales, 496 F.3d
268, 273 (2d Cir. 2007).      Yang failed to provide evidence

corroborating his assertion that he received medical treatment

after his detention, and further failed to corroborate his

alleged practice of Christianity in the United States.      See

Chuilu Liu v. Holder, 575 F.3d 193, 198-99 (2d Cir. 2009).

    Given the IJ’s findings regarding Yang’s demeanor and the

inconsistency in and the lack of corroboration of his testimony,

substantial evidence supports the agency’s adverse credibility

determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin, 534 F.3d at 167.   As his claims for asylum, withholding

of removal, and CAT relief are all based on the same factual

predicates, the credibility determination is dispositive of his
                               5
petition.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).      We   do   not   address   the   agency’s   alternative

determination that Yang had not established that his asylum

application was timely filed.     See INS v. Bagamasbad, 429 U.S.
24, 25 (1976) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is

unnecessary to the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.

                               FOR THE COURT:
                               Catherine O=Hagan Wolfe, Clerk




                                 6